Citation Nr: 1031128	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  05-16 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right hip pain, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for photophobia (claimed as 
bilateral eye irritation), including as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel




INTRODUCTION

The Veteran had active military service from October 1982 to 
October 2002.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In February 2008, the Board remanded the Veteran's case to the RO 
for further development, including the issuance of a statement of 
the case (SOC) regarding a claim for service connection for sleep 
apnea.  In an April 2010 rating decision, the RO granted service 
connection for degenerative disc disease of the cervical spine 
and arthralgia of the left ankle.  This action represents a full 
grant of the benefits sought as to the Veteran's claims for 
service connection for neck and left ankle disorders.  Also, in 
April 2010 the RO issued a SOC regarding the claim for service 
connection for sleep apnea, but a substantive appeal as to this 
matter is not in the claims file.  Accordingly, the matter is not 
on appeal at this time.

Finally, in the Introduction to the Board's February 2008 
remand, reference was made to the RO's October 21, 2004 
letter to the Veteran to the effect that the RO was 
working on his claims for service connection for loss of 
appetite, bowel problems, abdominal problems, certain 
weaknesses, mood swings, memory joggers, stroke, and 
gasoline smell in water, that no further action was 
evidently taken on these claims and the matters were 
referred to the RO for proper action.  However, it does 
not appear that the RO has yet acted on these claims and 
they are again referred to the RO appropriate action.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater 
of operations during the Persian Gulf War.




2.  The Veteran's right hip pain is attributed to his service-
connected degenerative disc disease of the lumbar spine.  The 
competent medical evidence of record shows that he does not have 
a current right hip disorder.

3.  The Veteran's photophobia is a symptom of an undiagnosed 
illness.


CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to be due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2009).

2.  Resolving doubt in the Veteran's favor, photophobia as a 
symptom of an undiagnosed illness was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In this decision, the Board grants service connection for 
photophobia.  This award represents a complete grant of the 
benefit sought on appeal.  Thus, any deficiency in VA's 
compliance is deemed to be harmless error, and any further 
discussion of VA's responsibilities is not necessary concerning 
this claim.

With respect to a right hip disorder, the Veteran has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  By letters 
dated in July 2002 and October 2004, the RO advised the Veteran 
of VA's notification and duty to assist obligations under the 
VCAA.  The claim was readjudicated in an April 2010 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  




In light of the denial of the claim for service connection for a 
right hip disorder, no disability rating or effective date can be 
assigned, so there can be no possibility of prejudice to the 
Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran's service treatment records and VA and non-
VA medical treatment records were obtained, to the extent 
possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, relevant 
to the issue decided herein, is available and not part of the 
claims file.  

As noted above, in February 2008, the Board remanded the 
Veteran's case to the RO for further development that included 
obtaining any recent VA and non-VA treatment records, and 
scheduling him for a VA examination.  There has been substantial 
compliance with this remand, as the Veteran was scheduled for a 
VA examination of his right hip in January 2010.  His recent 
treatment records, dated through January 2008, were also 
obtained.

The Board finds that the examination report is adequate for 
rating purposes as the claims file was reviewed, the examiner 
reviewed the pertinent history, examined the Veteran and provided 
clinical findings from which the Board can reach a fair 
determination.  The records satisfy 38 C.F.R. § 3.326.  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.



II.	Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

"[I]n order to establish service connection or service-connected 
aggravation for a present disability the veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the effect 
that the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant. Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In addition to the general rules detailed above, service 
connection may also be established for a chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2011.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.

The record reflects the Veteran did have active service in the 
Southwest Asia theater of operations during the Persian Gulf War.  
As such, the aforementioned provisions are applicable to the 
instant case.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 
1117 is a chronic disability resulting from (A) an undiagnosed 
illness, (B) a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome (CFS), fibromyalgia, or 
irritable bowel syndrome) that is defined by a cluster of signs 
or symptoms, or (C), any diagnosed illness that the Secretary 
determines in regulation prescribed under subsection (D) warrants 
a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 
38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a six-
month period will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability resulting 
from an undiagnosed illness referred to in this section shall be 
rated using evaluation criteria from the VA's Schedule for Rating 
Disabilities for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are similar.  
A disability referred to in this section shall be considered 
service-connected for the purposes of all laws in the United 
States.  38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an undiagnosed 
illness include, but are not limited to, fatigue, signs or 
symptoms involving the skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
or menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, if 
there is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
or if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the Veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

Section 3.317 explicitly acknowledges that a claimant's "signs or 
symptoms" need not be shown by medical evidence; however, the 
regulation does specifically require some "objective indications" 
of disability.  See 38 C.F.R. § 3.317(a).  " Objective 
indications of chronic disability' include both 'signs,' in the 
medical sense of objective evidence perceptible to an examining 
physician, and other, non-medical, indicators that are capable of 
independent verification."  38 C.F.R. 3.317(a)(3).  Thus, 
although medical evidence of signs or symptoms is clearly not 
required to grant a claim, the regulation does require that there 
be some objective, independently verifiable evidence of the 
symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 C.F.R. § 3.317.  As 
noted, the Veteran's military records document that he served in 
Southwest Asia during Operation Desert Storm.

In cases where a veteran applies for service connection under 38 
C.F.R. § 3.317 but is found to have a disability attributable to 
a known diagnosis, further consideration under the direct service 
connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is 
nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves a 
question of medical diagnosis or causation, as presented here, a 
veteran must establish the existence of a disability and a 
connection between the Veteran's service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Veteran contends that he has right hip pain and photophobia 
due to an undiagnosed illness, incurred during his service in 
Southwest Asia during Desert


Right Hip Pain 

Service treatment records indicate that in March 1993 the Veteran 
was seen with complaints of a pulled muscle in his right leg.  
The diagnosis was a pulled muscle in his right thigh.  There are 
no other complaints or diagnosis of, or treatment for, a right 
hip disorder in service.  

According to the post-service January 2010 VA examination report, 
the examiner reviewed the Veteran's medical records.  The Veteran 
complained of right hip pain since December 1998.  He denied a 
particular hip injury, complained of right hip discomfort with 
prolonged sitting, and pointed to the area at the right side of 
his back, not the hip joint.  Physical examination findings of 
the right hip were essentially normal.  Results of x-ray of the 
right hip taken at that time revealed no fractures or dislocation 
and showed a mild narrowing of the superior joint space, with 
unremarkable soft tissues.  The diagnosis was no acute findings 
to warrant diagnosis for right hip problem.  The examiner stated 
that the problem as described by the Veteran was due to low back 
pain.

Initially, the Board finds the Veteran's complaints of right hip 
have been attributed to a known clinical diagnosis, that is his 
service-connected degenerative disc disease of the lumbar spine.  
Accordingly, there is no basis for his claim that a disorder 
manifested by right hip pain is due to an undiagnosed illness 
occasioned by service in the Persian Gulf.  

In this regard, the January 2010 VA examiner attributed the 
Veteran's right hip pain to his service-connected degenerative 
disc disease of the lumbar spine.  Thus, the relevant medical 
evidence does not show that the Veteran currently has an 
undiagnosed illness that can be related to service under 38 
C.F.R. § 3.317.  As the Veteran's claimed disorder has been 
diagnosed, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317 cannot be used to establish service connection.

Turning to a review of this claim on a direct basis, on VA 
examination in January 2010 physical examination of the right hip 
was essentially normal.  The diagnosis was no acute findings to 
warrant diagnosis for right hip problem.  

In sum, there is no diagnosis of a right hip disorder, and 
clinical examination of the right hip was normal on examination 
in January 2010.  Without a current diagnosis, a claim for 
entitlement to service connection cannot be sustained.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  "Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).

The Veteran is competent to report that he has right hip pain.  
However, his statements regarding diagnosis and causation are not 
competent.  His right hip pain has been attributed by a medical 
professional to his service-connected low back disorder.  A 
separate right hip disorder has not been diagnosed or shown on 
objective examination.  In fact, the VA examiner concluded that 
there were no acute findings to warrant diagnosis of a right hip 
disorder.  

The evidence in this case is not so evenly balanced as to allow 
application of the benefit-of-the-doubt rule as required by law 
and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The preponderance of the objective and probative evidence of 
record is against the Veteran's claim for service connection for 
right hip pain, including as due to undiagnosed illness, and his 
claim must be denied.


Photophobia

The Veteran's claimed disorder (initially claimed as bilateral 
eye irritation) has been described as photophobia.

An April 2003 VA examiner noted the Veteran's reported history of 
a 2-year history of photophobia and light sensitivity.  The 
Veteran indicated that he was in Desert Storm from 1991 to 1992 
in the desert.  He constantly wore sunglasses both in and 
outdoors.  Diagnoses included photophobia.  The Veteran's 
complaints were not attributed to a known clinical diagnosis.

On VA examination in January 2010 VA, the examiner noted the 
Veteran's complaints of photophobia after returning from Desert 
Storm.  The Veteran again stated that he treated the photophobia 
with sunglasses.  Diagnoses included photophobia, no cause given.  
Although this VA examiner opined that the photophobia was not 
caused by in-service disease or injury, the Veteran's complaints 
were still not attributed to a known clinical diagnosis.

Review of the claims folder shows that the Veteran has objective 
indications of a chronic disability, namely, photophobia, which 
has not been attributed to a known clinical diagnosis.  
Therefore, resolving all reasonable doubt in favor of the 
Veteran, 



the Board finds that service connection is warranted for 
photophobia, pursuant to the undiagnosed illness provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317.


ORDER

Service connection for right hip pain, including as due to an 
undiagnosed illness, is denied.

Service connection for photophobia as due to an undiagnosed 
illness is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


